Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 01/10/2022:
Claims 1-20 have been examined.
Claims 1-20 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 11-17 from the previous Office Action.
	
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claims 1, 11 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2.1.1	Claims 1, 11 and 18 recite the limitation/feature “first driver profile that includes/including schedule-related data and passenger information of at least one prior driving operation of the vehicle,” which is not supported by or described in the specification as originally filed or as published. 
While the specification, as originally filed or as published, provides support and/or description for the following: “… driver profile that may correspond to driving characteristics of the driver such as acceleration patterns of the driver, braking patterns of the driver, and aggression level of the driver, or the like,” in Para [0028] of the published specification/Para [0030] of the originally filed specification; “… ECU 102 that may determine or receive driving range data including one or more of driving characteristics of the driver (the driver profile);” “… ECU 102 that may determine a fuel economy of the vehicle 100 based on the driving range data (including the driver profile),” in Para [0031] of the published specification/Para [0033] of the originally filed specification; “… ECU that may create a driver profile based on the monitored behavior; for example, the driver profile that may include general adjustments to expected fuel economy of a vehicle for the particular driver, may include specific adjustments to fuel economy of a vehicle during specific activities (such as acceleration onto a highway), or the like,” in Para [0035] of the published specification/Para [0037] of the originally filed specification; “… driver profile that may be associated with an identifier of the driver and stored in a memory;” “the driver profile that may be stored on a local memory in the vehicle or may be transmitted to a remote server for storage,”  “due to the association between the identifier of the driver and the driver profile, an ECU that may retrieve the driver profile based on the identification of the driver,” in Para [0037] of the published specification/Para [0039] of the originally filed specification; “… retrieving a driver profile corresponding to the driver of the current vehicle from a memory; the driver profile that may be retrieved from a local memory located on the vehicle or may be retrieved from a remote server; the driver profile that may be retrieved, for example, by providing an identifier of the driver to the memory and retrieving and associated driver profile,” in Para [0044] of the published specification/Para [0046] of the originally filed specification, the specification is SILENT about the limitation/feature “first driver profile that includes/including schedule-related data and passenger information of at least one prior driving operation of the vehicle.” Clarification is required.
For the purpose of this examination, the newly added limitation/feature “first driver profile that includes/including schedule-related data and passenger information of at least one prior driving operation 
2.1.2	Claims 1, 11 and 18 recite the limitation/feature “predicting the driving range of the vehicle for a future driving operation based on … a determination that schedule-related data and passenger information associated with the future driving operation match the schedule-related data and the passenger information of the at least one prior driving operation of the vehicle,” which is not supported by or described in the specification as originally filed or as published. The specification, as originally filed or as published, is SILENT about, or DOES NOT provide support and/or description for the limitation/feature “predicting the driving range of the vehicle for a future driving operation based on … a determination that schedule-related data and passenger information associated with the future driving operation match the schedule-related data and the passenger information of the at least one prior driving operation of the vehicle,” and particularly for the limitation/feature “a determination that schedule-related data and passenger information associated with the future driving operation match the schedule-related data and the passenger information of the at least one prior driving operation of the vehicle.” Clarification is required.
For the purpose of this examination, the newly added limitation/feature “predicting the driving range of the vehicle for a future driving operation based on … a determination that schedule-related data and passenger information associated with the future driving operation match the schedule-related data and the passenger information of the at least one prior driving operation of the vehicle,” particularly the newly added limitation/feature “a determination that schedule-related data and passenger information associated with the future driving operation match the schedule-related data and the passenger information of the at least one prior driving operation of the vehicle,” in recently amended claims, are/is not given a patentable weight, and are/is withdrawn from consideration. 
2.1.3	Claims 1, 11 and 18 recite the limitation/feature “future driving operation,” which is not supported by or described in the specification as originally filed or as published. The specification, as originally filed or as published, is SILENT about, or DOES NOT provide support and/or description for the limitation/feature “future driving operation.” Clarification is required.
For the purpose of this examination, the newly added limitation/feature “future driving operation,” in recently amended claims, is not given a patentable weight, and is withdrawn from consideration. 
2.1.4	Hence, taking into consideration all the above, claims 1, 11 and 18 will be interpreted as they were previously interpreted when were originally filed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6, 8-9 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pat. No.: 9643511B2) in view of Liu (US Pat. No.: 9623765B2).
As per claims 1 and 18, Jeon discloses through the invention (see entire document), a system/method for determining a driving range of a vehicle (see entire document, particularly fig. 1, 3-4, 6-8, c4, line 65 through c5, line 4; c5, lines 43-45; c7, lines 41-55; c10, lines 13-22; c12, lines 23-24; c12, line 61 through c13, line 6; c13, lines 38-40; c15, lines 18-27) comprising: 

a power source configured to convert the at least one of electrical energy or fuel into mechanical power to propel the vehicle (see entire document, particularly teaching vehicle motor in numerous columns and lines; in addition to the above, the Examiner finds that it is well known in the art that it is inherent for a vehicle to have an engine/motor that typically converts energy from a power source (electric or fuel) into a power to mechanically propel the vehicle, similar to how it is introduced in Para [0019, 0024] of the instant specification, at least as published); 
a memory configured to store: 
map data that includes at least one of road speeds, altitude data, road grades, or stop information corresponding to at least one of stop signs or stop lights (see entire document, particularly abstract – teaching a driving history data storage configured to store driving history data for each category among categories generated based on a frequency of appearance of road data, a driving profile generator configured to categorize road data associated with a driving route for each of the generated categories and generate a driving profile with respect to the driving route based on the driving history data corresponding to the categorized road data; c3, lines 22-32 – teaching generating the driving profile using at least one of … a road profile generated based on information received from a map service database; receiving route data corresponding to the driving route from a map service database, extracting road data from the route data, and categorizing the road data for each of the generated categories; c13, lines 23-26 – teaching map service application that may be used to extract a latitude, a longitude, and an altitude of a road included in the driving route in order to generate the road profile; c15, lines 5-15 – teaching situation when the quantity of the predetermined road data stored in the others category is equal to a quantity of predetermined road data stored in another category, the corresponding road data that may be re-evaluated such that a new category is generated; the number of categories that may be managed based on a relative quantity of affiliated road data; when new road data is iterated the number of times corresponding to the number of 
a first driver profile corresponding to driving behavior of a first driver (see entire document, particularly c5, lines 13-21 – teaching speed profile generator 111 that generates a speed and acceleration profile for a driving route to a desired destination based on the driving history data of the driver; the speed and acceleration profile that may include an expected speed and an expected acceleration on the driving route; the speed profile generator 111 that generates a speed and acceleration profile for the driver on a corresponding route based on speed and acceleration information calculated based on the driving history data of the driver); 
an electronic control unit (ECU) coupled to the memory and configured to predict the driving range of the vehicle based on an amount of the at least one of the electrical energy or fuel remaining in the energy storage component, the map data, and the first driver profile (see entire document, particularly fig. 1, 3-4, 6-8, c1, lines 36-46; c3, lines 60-62; c4, line 65 through c5, line 5, lines 43-45; c7, lines 41-55; c10, lines 13-22; c12, lines 23-24; c12, line 61 through c13, line 6; c13, lines 38-40; c15, lines 18-27). 
Jeon does not explicitly disclose through the invention, or is missing, an output device coupled to the ECU and configured to output the driving range of the vehicle.
However, Liu teaches through the invention (see entire document), particularly in c1, line 66 through c2, line 53, a method of providing range optimization aid to a driver of an electric vehicle (EV), the method comprising the steps of (i) monitoring the current battery pack charge level; (ii) determining the current driving range based on the current battery pack charge level and a predefined set of battery drainage rules;… (vi) displaying the modified driving range on a display mounted within the electric vehicle; … the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; and (ii) displaying the prediction of the increased driving range on the display prior to the driver executing the suggestion; the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; (ii) calculating the difference between the prediction of the increased driving range and the displaying the difference between the prediction of the increased driving range and the modified driving range on the display prior to the driver executing the suggestion.
Liu further teaches through the invention (see entire document), particularly in c6, lines 4-16, based on the current charge level (step 109) and the current monitored use (step 111), the control system that then calculates the current driving range (step 113); the current driving range displayed (step 115), thus allowing the driver to not only monitor the car's current range, but also note how the range varies depending upon driving style (e.g., top speed, rate of acceleration, rate of deceleration) and auxiliary system settings (e.g., HVAC temperature and fan settings, exterior/interior lights, entertainment system settings, display brightness, etc.); the car's current driving range that may be displayed numerically, e.g., remaining miles or kilometers, or graphically, e.g., bar graph or other graphic.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide range optimization aid to a driver; to display driving range to the driver (see entire Liu document, particularly c1, line 66 through c2, line 53).

As per claim 2, Jeon does not explicitly disclose through the invention, or is missing, storing a vehicle fuel economy profile of the vehicle that corresponds to energy efficiency of the power source, wherein the ECU is further configured to predict the driving range of the vehicle based on the vehicle fuel economy profile.
However, Liu teaches through the invention (see entire document), particularly in c4, line 62 through c5, line 20, driving an EV that will drain the battery pack and thus cause a decrease in driving range; use of electrically powered auxiliary systems in an EV that will add an additional load on the battery pack, thereby increasing battery drain and decreasing driving range; concerns relating to limited driving range that become even more worrisome as the battery pack state-of-charge (SOC) and state-of-energy (SOE) decreases, especially in light of the amount of time that is often required in order to charge a battery pack.
Liu further teaches through the invention (see entire document), particularly in c7, lines 4-19, in contrast to vehicle speed, other characteristics that affect battery loading and that should not be time averaged (step 203) monitored directly, for example by monitoring the battery loading (e.g., rate of decrease in battery pack SOC/SOE) caused by each of these systems (step 209); systems that are not time averaged that include vehicle lighting (e.g., internal or external vehicle lights), the vehicle's entertainment system, and the HVAC system (e.g., fan settings, temperature settings, AC operation, etc.); the system controller that calculates the current driving range (step 113) based on the current charge level (step 109) and the current battery load, where the current battery load is either time averaged (e.g., driving speed) or not time averaged (e.g., auxiliary systems usage); the updated driving range then presented to the driver, for example on a display system (step 115).
Liu further teaches through the invention (see entire document), particularly in c8, lines 24-32, providing information such as … the operating performance of any of a variety of vehicle systems (e.g., battery pack charge level, …, etc.).
The Examiner finds that the “battery pack state-of-energy (SOE) [that decrease],” “operating performance of any of a variety of vehicle systems (e.g., battery pack charge level),” in the Liu reference, teach on “energy efficiency of power source,” similar to how it is reflected in Para [0039-0040] of the instant application, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide range optimization aid to a driver; to display driving range to the driver (see entire Liu document, particularly c1, line 66 through c2, line 53).

As per claim 3, Jeon does not explicitly disclose through the invention, or is missing, determining or updating the vehicle fuel economy profile based on at least one of past performance of the power source or present performance of the power source in various driving conditions.
However, Liu teaches through the invention (see entire document), particularly in c4, line 62 through c5, line 20, driving an EV that will drain the battery pack and thus cause a decrease in driving range; use of electrically powered auxiliary systems in an EV that will add an additional load on the battery pack, thereby increasing battery drain and decreasing driving range; concerns relating to limited driving range that become even more worrisome as the battery pack state-of-charge (SOC) and state-of-energy (SOE) decreases, especially in light of the amount of time that is often required in order to charge a battery pack.
Liu further teaches through the invention (see entire document), particularly in c7, lines 4-19, in contrast to vehicle speed, other characteristics that affect battery loading and that should not be time averaged (step 203) monitored directly, for example by monitoring the battery loading (e.g., rate of decrease in battery pack SOC/SOE) caused by each of these systems (step 209); systems that are not time averaged that include vehicle lighting (e.g., internal or external vehicle lights), the vehicle's entertainment system, and the HVAC system (e.g., fan settings, temperature settings, AC operation, etc.); the system controller that calculates the current driving range (step 113) based on the current charge level (step 109) and the current battery load, where the current battery load is either time averaged (e.g., driving speed) or not time averaged (e.g., auxiliary systems usage); the updated driving range then presented to the driver, for example on a display system (step 115).
Liu further teaches through the invention (see entire document), particularly in c8, lines 24-37, providing information such as … the operating performance of any of a variety of vehicle systems (e.g., battery pack charge level, …, etc.); warning the driver of a vehicle condition (e.g., low battery charge level) and/or communicate an operating system malfunction (battery system not charging properly,…, etc.)
The Examiner finds that the “battery pack state-of-energy (SOE) [that decrease];” “operating performance of any of a variety of vehicle systems (e.g., battery pack charge level);” “low battery charge level;” “battery system not charging properly” that change with time, or along a timeline, in the Liu reference, teach on “energy efficiency of power source,” “updates changes made to energy efficiency of power source based on past/present performance of power source in various driving conditions,” similar to how it is reflected in Para [0039-0041] of the instant application, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide range optimization aid to a driver; to display driving range to the driver (see entire Liu document, particularly c1, line 66 through c2, line 53).

As per claims 4 and 19, Jeon further discloses through the invention (see entire document), determining or updating the first driver profile based on at least one of past driving behavior of the first driver or present driving behavior of the first driver in various driving conditions (see entire document, particularly fig. 6-8, c4, lines 5-6; c5, lines 8-21; c7, line 34 through c8, line8).

As per claims 5 and 20, Jeon further discloses through the invention (see entire document), determining or predicting a route to be traversed by the vehicle; and the driving range that includes at least one of an indication that the energy storage component includes a sufficient amount of the at least one of electrical energy or fuel to complete the route or an amount of the at least one of electrical energy or fuel to be consumed while the vehicle traverses the route (see entire document, particularly teaching battery, state of charge of a battery through the invention in numerous columns and lines; in addition to the above, in fig. 1, c5, lines 1-4; c5, lines 41-45 – teaching battery simulator 130 that verifies whether a battery in the electric vehicle is capable of supplying the required power; in c11, lines 27-34 – teaching situation when an origin and a destination are delivered to the map service application, a possible route from an origin to the destination that may be provided).

As per claim 6, Jeon further discloses through the invention (see entire document), storing a second driver profile corresponding to driving behavior of a second driver; and the ECU further configured to identify a current driver of the vehicle, and predict the driving range of the vehicle based on the first driver profile when the first driver is the current driver and to predict the driving range of the vehicle based on the second driver profile when the second driver is the current driver (see entire document, particularly c7, lines 34-40 each driver an electric vehicle may have a different driving pattern, a distance estimation result that may include a relatively large difference when a speed and acceleration profile is generated based on an average speed and an average acceleration; c7, line 65 through c8, line 8 – teaching new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory of the electric vehicle).
The Examiner finds that the “each driver an electric vehicle that may have a different driving pattern;” “new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory,” in the Liu reference, teach on other drivers, such as “second driver, second driver profile corresponding to driving behavior of second driver” in the instant application.

As per claim 8, Jeon further discloses through the invention (see entire document), a network access device configured to receive at least one of weather data corresponding to weather events or traffic data corresponding to traffic events, wherein the ECU is further configured to predict the driving range of the vehicle based on the at least one of the weather data or the traffic data (see entire document, particularly fig. 3, c7, line 65 through c8, line 8 – teaching driving history data storage 310 that may be included in a portable device or user terminal such that the driver may carry the driving history data storage 310 separately from the electric vehicle; new driving data that may be stored in a memory included in a user terminal of the driver every time that the vehicle is driven by the drive; new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory of the electric vehicle; c2, lines 27-34 – teaching generating driving profile using at least one of a speed profile generated based on the driving history data stored in a driving history data storage, a weather profile generated based on information received from a weather information website, and a road profile generated based on information received from a map service database; fig. 1, c5, lines 22-40 – teaching road profile that may include a condition and a slope of the driving route; map service application that may include at least one of a web mapping service application (e.g., Google Maps or MapQuest), and an on-board navigation service application (e.g., TomTom or Garmin); weather profile generator 113 that generates a weather profile using weather information with respect to the driving route; the weather information that 

As per claim 9, Jeon further discloses through the invention (see entire document), determining or predicting a route to be driven by the vehicle, and a burn amount of the at least one of the electrical energy or the fuel to be consumed by the power source while the vehicle is driven along the route (see entire document, particularly fig. 2, 7, c5, lines 36-49; c13, lines 32-40).
Jeon does not explicitly disclose through the invention, or is missing, output device further configured to output the burn amount of the at least one of the electrical energy or the fuel to be consumed by the power source while the vehicle is driven along the route, and the amount of the at least one of the electrical energy or fuel remaining in the energy storage component.
However, Liu teaches through the invention (see entire document), particularly in c1, line 66 through c2, line 53, a method of providing range optimization aid to a driver of an electric vehicle (EV), the method comprising the steps of (i) monitoring the current battery pack charge level; (ii) determining the current driving range based on the current battery pack charge level and a predefined set of battery drainage rules;… (vi) displaying the modified driving range on a display mounted within the electric vehicle; … the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; and (ii) displaying the prediction of the increased driving range on the display prior to the driver executing the suggestion; the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; (ii) calculating the difference between the prediction of the increased driving range and the modified driving range, … and (iii) displaying the difference between the prediction of the increased driving range and the modified driving range on the display prior to the driver executing the suggestion.
Liu further teaches through the invention (see entire document), particularly in c6, lines 4-16, based on the current charge level (step 109) and the current monitored use (step 111), the control system that then calculates the current driving range (step 113); the current driving range displayed (step 115), thus allowing the driver to not only monitor the car's current range, but also note how the range varies depending upon driving style (e.g., top speed, rate of acceleration, rate of deceleration) and auxiliary system settings (e.g., HVAC temperature and fan settings, exterior/interior lights, entertainment system settings, display brightness, etc.); the car's current driving range that may be displayed numerically, e.g., remaining miles or kilometers, or graphically, e.g., bar graph or other graphic.
Liu further teaches through the invention (see entire document), particularly in c7, lines 4-19, in contrast to vehicle speed, other characteristics that affect battery loading and that should not be time averaged (step 203) monitored directly, for example by monitoring the battery loading (e.g., rate of decrease in battery pack SOC/SOE) caused by each of these systems (step 209); systems that are not time averaged that include vehicle lighting (e.g., internal or external vehicle lights), the vehicle's entertainment system, and the HVAC system (e.g., fan settings, temperature settings, AC operation, etc.); the system controller that calculates the current driving range (step 113) based on the current charge level (step 109) and the current battery load, where the current battery load is either time averaged (e.g., driving speed) or not time averaged (e.g., auxiliary systems usage); the updated driving range then presented to the driver, for example on a display system (step 115).
Liu further teaches through the invention (see entire document), particularly in c8, lines 24-37, providing information such as … the operating performance of any of a variety of vehicle systems (e.g., battery pack charge level, …, etc.); warning the driver of a vehicle condition (e.g., low battery charge level) and/or communicate an operating system malfunction (battery system not charging properly,…, etc.)
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide range optimization aid to a driver; to display driving range to the driver (see entire Liu document, particularly c1, line 66 through c2, line 53).

2.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeon and Liu, further in view of Huang (Pub. No.: US 2018/0281784A1).
As per claim 7, Jeon further discloses through the invention (see entire document), a network access device (see entire document, particularly fig. 3, c7, line 65 through c8, line 8 – teaching driving history data storage 310 that may be included in a portable device or user terminal such that the driver may carry the driving history data storage 310 separately from the electric vehicle; new driving data that may be stored in a memory included in a user terminal of the driver every time that the vehicle is driven by the drive; new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory of the electric vehicle).
Jeon does not explicitly disclose through the invention, or is missing, network access device configured to at least one of transmit the first driver profile to a cloud server for storage or receive the first driver profile from the cloud server, the first driver profile being accessible by multiple vehicles.
	However, Huang teaches through the invention (see entire document), particularly in fig. 2, Para [0030], driver profile engine 210 that can store the driver profile to the driver profile repository 211, which may be local to the processing system 211 or remote to the processing system 211 (e.g., a cloud data repository stored in a cloud computing environment); the driver profile engine that can store the driver profile to a cloud data repository so that it can be accessed in other vehicles for the same driver..
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Huang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance vehicle-to-everything applications using a driver profile (see entire Huang document, particularly Para [0001]).

3.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeon and Liu, further in view of Touge (Pub. No.: US 2013/0339072A1).
As per claim 10, Jeon does not explicitly disclose through the invention, or is missing, configuring to determine or predict a route to be driven by the vehicle, determine or predict a refueling event when the driving range is less than a distance associated with the route; identifying at least one refueling location along the route that is within the driving range of the vehicle, the at least one refueling location being capable of providing electrical energy or fuel to the energy storage component; outputting information corresponding to the identified at least one refueling location; and information configured to be updated in real-time based on reception of live information regarding accidents or road closures affecting a forecasted driving economy of a current trip.
	However, Touge teaches through the invention (see entire document), particularly in Para [0027, 0038, 0047], upon receipt of information on the candidate battery charge stations and the candidate charge facilities, the in-vehicle information device 5 that then narrows down the number thereof in a list as the following way: first, excluding the candidate stations located relatively far away from the vehicle current position from the list in order to avoid fears of imminent battery shortage considering the estimated possible travel distance, then excluding the candidate stations which need a wide circle or detour to reach thereto from the list considering the vehicle travel direction, destination and the recommended travel route, next obtaining the necessary travel distance from the current position to each of the remaining candidate stations based on the information on the vehicle current position and the location of the remaining candidate stations by the navigation device 6, then calculating estimate taking time to arrive to the destination by dividing the necessary travel distance by the average vehicle speed to estimate the scheduled arrival time for estimating the arrival time and finally estimating an expected waiting time which may actually occur at the candidate station by subtracting the estimate taking time to arrive from the waiting time at the candidate battery charge station obtained by the wireless communication.
Touge further teaches through the invention (see entire document), particularly in abstract, a candidate battery charge station displaying step for displaying the information of the candidate battery charge stations.
The Examiner finds that the “battery charge stations;” “candidate charge facilities;” “wide circle or detour to reach to candidate stations from list considering vehicle travel direction,” in the Touge reference, teach on “refueling event when driving range is less than route (in other words when a vehicle needs to be 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Jeon by incorporating, applying and utilizing the above steps, technique and features as taught by Touge. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to schedule battery charge for an electric vehicle including confirming a position of the vehicle, positioning of the candidate battery charge station, displaying the information of the candidate battery charge stations, selecting a candidate battery charge station at which a battery charge is desired to be carried out and a battery charge reserving step for reserving the battery charge at the candidate battery charge station through the station control network based on a setting at the candidate battery charge station selecting step through the in-vehicle information device; to improve user convenience and relieve/remove actual risks and mental anxieties derived from low battery charge (see entire Touge document, particularly abstract).

4.	Claims 11-12 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pat. No.: 9623765B2).
As per claim 11, Liu discloses, through the invention (see entire document), a system for determining a future energy efficiency of a vehicle (see entire document, particularly in c8, lines 24-32 – teaching providing information such as … the operating performance of any of a variety of vehicle systems (e.g., battery pack charge level, …, etc., wherein the Examiner finds that the “battery pack state-of-energy (SOE) [that decrease],” “operating performance of any of a variety of vehicle systems (e.g., battery pack charge level),” in the Liu reference, teach on “energy efficiency of power source,” similar to how it is reflected in Para [0039-0040] of the instant application, at least as published) comprising: 

a power source configured to convert the at least one of electrical energy or fuel into mechanical power to propel the vehicle (see entire document, particularly fig. 4 – teaching motor 415); 
a memory (see entire document, particularly fig. 4 – teaching system controller memory 403; external data base 445) configured to store: 
map data that includes at least one of road speeds, altitude data, road grades, or stop information corresponding to at least one of stop signs or stop lights (see entire document, particularly fig. 1, c5, line 39 through c6, line 3 – teaching current battery pack's charge level (e.g., SOC or SOE) determined (step 103) and the current driving range calculated based on the battery pack's charge level (step 105); driving range based on the current charge level and a preset set of rules that yield a rate of expected battery drain from multiple assumptions such as top speed, mix of speeds, expected rates of acceleration/deceleration, mix of flat and gradient roadways, expected variations in roadway elevation, etc.; degree of road incline that will affect battery loading by the motor, look-up table that will also base battery drain on road incline, where road incline may be provided by a data base, for example one associated with the vehicle's GPS system, or measured using a tilt sensor (i.e., inclinometer) mounted within the car; c6, line 46 through c7, line 19 – teaching vehicle speed averaged since this is the primary driving characteristic that may be changed rapidly and repeatedly over time, for example based on road conditions, speed limits, and driver behavior), and 
a first driver profile corresponding to driving behavior of a first driver (see entire document, particularly c6, line 46 through c7, line 19 – teaching driver behaviors that affect battery loading and that should be averaged over time; vehicle speed averaged since this is the primary driving characteristic that may be changed rapidly and repeatedly over time, for example based on road conditions, speed limits, and driver behavior; c9, lines 24-59 – teaching system controller 401 that may be used to monitor a variety of subsystems as well as various conditions relating to driver behavior; c10, line 64 through c11, line 44 – teaching suggestions made to changing (increasing/decreasing) driving range regarding other systems or other driver behavior; controller that provides a suggestion as to a change/alter in either the driving behavior (e.g., top speed, etc.) or to a setting for one of the vehicle's auxiliary system); 
teach on “energy efficiency of power source,” similar to how it is reflected in Para [0039-0040] of the instant application, at least as published); and 
an output device coupled to the ECU and configured to output the future energy efficiency of the vehicle (see entire document, particularly in c1, line 66 through c2, line 53 – teaching a method of providing range optimization aid to a driver of an electric vehicle (EV), the method comprising the steps of (i) monitoring the current battery pack charge level; (ii) determining the current driving range based on the current battery pack charge level and a predefined set of battery drainage rules;… (vi) displaying the modified driving range on a display mounted within the electric vehicle; … the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; and (ii) displaying the prediction of the increased driving range on the display prior to the driver executing the suggestion; the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; (ii) calculating the difference between the prediction of the increased driving range and the modified driving range, … and (iii) displaying the difference between the prediction of the increased driving range and the modified driving range on the display prior to the driver executing the suggestion; c6, lines 4-16 – teaching, based on the current charge level (step 109) and the current monitored use (step 111), the control system that then calculates the current driving range (step 113); the current driving range displayed (step 115), thus allowing the driver to not only monitor the car's current range, but also note how the range varies depending upon driving style (e.g., top speed, rate of acceleration, rate of deceleration) and auxiliary system settings (e.g., HVAC temperature and fan settings, exterior/interior lights, entertainment system settings, display brightness, etc.); the car's 

As per claim 12, Liu further discloses through the invention (see entire document) storing a vehicle fuel economy profile of the vehicle that corresponds to the historical energy efficiency of the power source; update the vehicle fuel economy profile based on a current energy efficiency of the power source; and predicting the future energy efficiency of the vehicle based on the vehicle fuel economy profile (see entire document, particularly in c4, line 62 through c5, line 20 – teaching driving an EV that will drain the battery pack and thus cause a decrease in driving range; use of electrically powered auxiliary systems in an EV that will add an additional load on the battery pack, thereby increasing battery drain and decreasing driving range; concerns relating to limited driving range that become even more worrisome as the battery pack state-of-charge (SOC) and state-of-energy (SOE) decreases, especially in light of the amount of time that is often required in order to charge a battery pack; c7, lines 4-19 – teaching, in contrast to vehicle speed, other characteristics that affect battery loading and that should not be time averaged (step 203) monitored directly, for example by monitoring the battery loading (e.g., rate of decrease in battery pack SOC/SOE) caused by each of these systems (step 209); systems that are not time averaged that include vehicle lighting (e.g., internal or external vehicle lights), the vehicle's entertainment system, and the HVAC system (e.g., fan settings, temperature settings, AC operation, etc.); the system controller that calculates the current driving range (step 113) based on the current charge level (step 109) and the current battery load, where the current battery load is either time averaged (e.g., driving speed) or not time averaged (e.g., auxiliary systems usage); the updated driving range then presented to the driver, for example on a display system (step 115); c8, lines 24-32 – teaching providing information such as … the operating performance of any of a variety of vehicle systems (e.g., battery pack charge level, …, etc., wherein the Examiner finds that the “battery pack state-of-energy (SOE) [that decrease],” “operating performance of any of a variety of vehicle systems (e.g., battery pack charge level),” in the Liu reference, teach on “energy efficiency of power source,” similar to how it is reflected in Para [0039-0040] of the instant application, at least as published; c4, line 62 through c5, line 20 – teaching driving an EV that will drain the battery pack and thus cause a decrease in driving range; use of electrically powered auxiliary systems in an EV that will add an additional 
The Examiner finds that the “battery pack state-of-energy (SOE) [that decrease];” “operating performance of any of a variety of vehicle systems (e.g., battery pack charge level);” “low battery charge level;” “battery system not charging properly” that change with time, or along a timeline, in the Liu reference, teach on “energy efficiency of power source,” “updates changes made to energy efficiency of power source based on past/present performance of power source in various driving conditions,” similar to how it is reflected in Para [0039-0041] of the instant application, at least as published.

As per claim 15, Liu further discloses through the invention (see entire document) a network access device configured to receive at least one of weather data corresponding to weather events or traffic data corresponding to traffic events, wherein the ECU is further configured to predict the future energy efficiency of the vehicle based on the at least one of the weather data or the traffic data (see entire document, particularly in fig. 4 – teaching remote device 443 in connections with communication link; fig. 6, c11, line 

As per claim 16, Liu further discloses through the invention (see entire document) determining or predicting a route to be driven by the vehicle, and a burn amount of the at least one of electrical energy or fuel to be consumed by the power source while the vehicle is driven along the route; and the output device further configured to output the burn amount of the at least one of electrical energy or fuel to be consumed by the power source while the vehicle is driven along the route, and the amount of the at least one of the electrical energy or fuel remaining in the energy storage component (see entire document, particularly in c1, line 66 through c2, line 53 – teaching a method of providing range optimization aid to a driver of an electric vehicle (EV), the method comprising the steps of (i) monitoring the current battery pack charge level; (ii) determining the current driving range based on the current battery pack charge level and a predefined set of battery drainage rules;… (vi) displaying the modified driving range on a display mounted within the electric vehicle; … the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; and (ii) displaying the prediction of the increased driving range on the display prior to the driver executing the suggestion; the method that may further include the steps of (i) determining a prediction of the increased driving range, … where the prediction of the increased driving range is based on the driver adjusting the current vehicle condition in accordance with the suggestion; (ii) calculating the difference between the prediction of the increased driving range and the modified driving range, … and (iii) displaying the difference between the prediction of the increased driving range and the modified driving range on the display prior to the driver executing the suggestion; c6, lines 4-16 – teaching, based on the current charge level (step 109) and the current monitored use (step 111), the control system that then calculates the current driving range (step 113); the current driving range displayed (step 115), thus allowing the driver to not only monitor the car's current 

As per claim 17, Liu further discloses through the invention (see entire document) determining or predicting a destination for a current vehicle trip; determining a proposed route for the current vehicle trip based on the future energy efficiency of the vehicle (see entire document, particularly fig. 3-6, 9, c13, lines 3-53); and the output device further configured to output the proposed route for the current vehicle trip (see entire document, particularly c1, line 66 through c2, line 33; c6, lines 4-46).

5.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of Jeon and Huang.
As per claim 13, Liu does not explicitly disclose through the invention, or is missing, determining or updating first driver profile based on at least one of past driving behavior of the first driver or present driving behavior of the first driver in various driving conditions.
However, Jeon teaches these limitations/features through the invention (see entire document), particularly in fig. 6-8, c4, lines 5-6; c5, lines 8-21; c7, line 34 through c8, line8. 
Huang, in turn, teaches through the invention (see entire document), particularly in fig. 2, Para [0030], driver profile engine 210 that can store the driver profile to the driver profile repository 211, which may be local to the processing system 211 or remote to the processing system 211 (e.g., a cloud data repository stored in a cloud computing environment); the driver profile engine that can store the driver profile to a cloud data repository so that it can be accessed in other vehicles for the same driver..
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Liu by incorporating, applying and utilizing the above steps, technique and features as taught by Jeon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to use a speed and acceleration during driving, as significant parameters, in estimation of a driving range of an electric vehicle; to determine the speed and acceleration during driving based on the driving behavior of the driver and characteristics of a road on which the driver drives to a destination; to generate a driving profile in consideration of a driving behavior of a driver based on a corresponding road environment (see entire Jeon document, particularly c1, lines 36-46); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Huang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance vehicle-to-everything applications using a driver profile (see entire Huang document, particularly Para [0001]).

6.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of Jeon.
As per claim 14, Liu does not explicitly disclose through the invention, or is missing, storing a second driver profile corresponding to driving behavior of a second driver; and the ECU is further configured to identify a current driver of the vehicle, and to predict the future energy efficiency of the vehicle based on the first driver profile when the first driver is the current driver and to predict the future energy efficiency of the vehicle based on the second driver profile when the second driver is the current driver.
However, Jeon teaches through the invention (see entire document), particularly in c7, lines 34-40 – teaching that since each driver an electric vehicle may have a different driving pattern, a distance estimation result that may include a relatively large difference when a speed and acceleration profile is generated based on an average speed and an average acceleration; c7, line 65 through c8, line 8 – teaching new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory of the electric vehicle).
The Examiner finds that the “each driver an electric vehicle that may have a different driving pattern;” “new driving data that may be stored in a memory of the electric vehicle and associated with a driver by designating the driver in the memory,” in the Liu reference, teach on other drivers, such as “second driver, second driver profile corresponding to driving behavior of second driver” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Liu by incorporating, applying and utilizing the above steps, technique and features as taught by Jeon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to use a speed and acceleration during driving, as significant parameters, in estimation of a driving range of an electric vehicle; to determine the speed and acceleration during driving based on the driving behavior of the driver and characteristics of a road on which the driver drives to a destination; to generate a driving profile in consideration of a driving behavior of a driver based on a corresponding road environment (see entire Jeon document, particularly c1, lines 36-46).


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  
2. 	Applicant argues, on pages 11-12 of the remarks filed 01/10/2022 that “[s]upport for the amendments can be found in, e.g., paras. [0033] and [0051] of the original specification as filed,” BUT, HOWEVER, upon conducting updated search, the Examiner found that NO support was found for the amendments in Para [0033] and [0051] of the original specification as filed, or anywhere else. Therefore, it is believed that the rejections should be maintained.		
3. 	Applicant argues, on pages 11-12 of the remarks filed 01/10/2022 that “[a]s discussed during the Examiner interview, claim 1 as amended herein overcomes the current rejection under 35 U.S.C. § 103,” HOWEVER, the Examiner kindly draws Applicant’s attention at the Applicant-Initiated Interview Summary, from 12/29/2021, where it is stated as the following: “[d]iscussed Applicant's proposed amendments to claim 1 that appear to overcome (if the recently proposed newly added subject matter would be incorporated into other independent claims) the 103 rejections from the previous office action. Examiner will have to conduct an updated search in response to the Applicant's finalized amendments. No particular agreement has been reached at this moment. (Emphasis added).” And as indicated above, upon conducting updated search, the Examiner found that NO support was found for the amendments in Para [0033] and [0051] of the original specification as filed, or anywhere else. Therefore, it is believed that the rejections should be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662